Case 1:20-cv-00730-JLS Document1 Filed 06/16/20 Page 1 of 3

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

 

MARTIN SZCZUBLEWSKI,
Plaintiff,
v. Civil Action No.
PNR SERVICES, LLC.,
Defendant.

 

lo

Ut

COMPLAINT AND DEMAND FOR JURY TRIAL

1. INTRODUCTION

_ This is an action for actual and statutory damages brought in response to Defendant’s

violations of the Fair Debt Collection Practices Act. 15 U.S.C. § 1692 ef seq. (hereinafter
"EDCPA") which prohibits debt collectors from engaging in abusive, deceptive, and
unfair practices.

Il. JURISDICTION AND VENUE

Jurisdiction of this court arises under 15 U.S.C. §1692k(d), 28 U.S.C. § 1331, and 28
U.S.C. § 1337.

Venue is proper in this district under 28 U.S.C. $1391(b) in that the Defendant transacts
business here and the conduct complained of occurred here.

1H. PARTIES

Plaintiff Martin Szczublewski is a natural person residing in the County of Erie and State
of New York and is a “consumer” as that term is defined by 15 U.S.C. §1692a(3).

Defendant, PNR Services, LLC., (hereinafter “PNR”) is a foreign business corporation
organized and existing under the laws of the State of Arizona and is a “debt collector” as
that term is defined by 15 U.S.C. §1692a(6).

Defendant regularly attempts to collect debts alleged to be due another.

The acts of the Defendant alleged hereinafter were performed by its employees acting
within the scope of their actual or apparent authority.
10.

11.

13.

14.

15,

16.

V7.

18.

Case 1:20-cv-00730-JLS Document1 Filed 06/16/20 Page 2 of 3

All references to “Defendant” herein shall mean the Defendant or an employee of the
Defendant.
IV. FACTUAL ALLEGATIONS

That upon information and belief, Plaintiff does not owe any debt.

That upon information and belief, a Michelle Fox, Plaintiff's ex-wife, owes a debt. This
debt will be referred to as the “subject debt.”

That the subject debt arose out of a transaction in which money, services or property,
which was the subject of the transaction, was primarily for personal, family and/or
household purposes. As such, said debt is a “debt” as that term is defined by 15 U.S.C.
§1692a(5).

That Michelle Fox does not live with Plaintiff nor do they share a telephone number.

That upon information and belief, Defendant was employed to collect on the subject debt.

That in or about summer of 2019, Plaintiff received a call from the Defendant. Plaintiff
heard a pre-recorded message from Defendant stating they were attempting to deliver
documents to him. The message stated to press #1 to speak with a representative, which
the Plaintiff did. A representative of the Defendant then came on the line and asked to
speak with Michelle Fox. Plaintiff told the Defendant that they had the wrong number
and to not call his number looking for his ex-wife.

Despite Plaintiff informing Defendant that they have the wrong number, Defendant
continued to contact Plaintiff as recently as November of 2019.

That as a result of Defendant’s acts Plaintiff became nervous, upset, anxious, and
suffered from emotional distress.

V. CAUSE OF ACTION

Plaintiff repeats, re-alleges and incorporates by reference the allegations contained in
paragraphs 1 through 16 above.

The conduct of Defendant as described in this complaint violated the Fair Debt
Collection Practices Act (15 U.S.C. §1692 et seq.) as follows:

A. Defendant violated 15 U.S.C. §1692b(3) and 15 U.S.C. §1692d(5)_ by continuing
to call the Plaintiff after they were informed they had the wrong number for the
debtor and were told to stop calling the Plaintiff's number as it was not a good
contact number for the debtor.

1
Case 1:20-cv-00730-JLS Document1 Filed 06/16/20 Page 3 of 3

19. That as a result of the Defendant’s FDCPA violations as alleged herein, Plaintiff became
nervous, upset, anxious and suffered from emotional distress.

WHEREFORE, Plaintiff respectfully requests that judgment be entered against the Defendant

for:

(a) Actual damages;

 

ofr pursuant to L4.U,5 C NI 1697k

(c) Costs, disbursements and reasonable attorney's fees pursuant to 15 U.S.C. § 1692k.

(d) For such other and further relief as may be just and proper.

VI. JURY DEMAND

Please take notice that Plaintiff demands trial by jury in this action.

Dated: June 15, 2020

tad

    

       

a

a Jf j Vf

Seth Y. Andrews, Esq.

Kenneth R. Hiller, Esq.

Law Offices of Kenneth Hiller, PLLC
Attorneys for the Plaintiff

6000 North Bailey Ave., Suite 1A
Amherst, NY 14226

(716) 564-3288
Email:sandrews@kennethhiller.com
khiller@kennethhiller.com
